Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-23 are cancelled.  Claims 24-42 are pending. 

Priority
This application is a 371 of PCT/IL2016/050917 08/23/2016, and PCT/IL2016/050917 has PRO 62/211,094 08/28/2015.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 24-38) drawn to the process of production in the reply filed on 10/5/20 is acknowledged.
Claims 39-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  The requirement is deemed proper and is therefore made FINAL.  
Claims 24-38 are examined herein insofar as they read on the elected invention and species.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims include a limitation drawn to the use of “inducers to enable rapid cell growth for enhanced production of fucoxanthin and/or polysaccharides”, however the disclosure has no description as to what these inducers might be or how one of ordinary skill would understand what was intended.
The limitation is prominent in the independent claim of the method and is therefore interpreted to be significantly related to the novelty of the method, and not a merely descriptive or “throwaway” limitation, and as such is considered essential.  The undescribed and undefined scope of what the inducers are and/or could be leaves the written description requirement not properly met.  The patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, and 
The discovery of useful inducers, and appropriate uses and situations in which to apply them, is a field of endeavor all to itself.  Leaving the interpretation of the scope of an entire class of techniques up to the skilled artisan to interpret, research, and/or discover is not appropriate in the claims, and having a limitation that is, at most, obvious in light of the teachings of the prior art is unacceptable and doesn’t meet the requisite bar for proper written description support.
The Applicant should amend the claims to a scope of inducers that is clearly supported by the instant disclosure, and/or point to where in the four corners of the originally filed disclosure the proper support lays.
Claims 25-38 are rejected for depending from a rejected base claim.

Claims 24-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims include a limitation drawn to the use of “air pressure milling”, however the disclosure has no description as to what this milling might be or how it would be carried out.
While methods of homogenization known to those of skill in the art, the available technologies are myriad and varied, and the generic naming of a class of 
Claims 25-38 are rejected for depending from a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites “10-45% solids” in the last line, and claim 34 recites both “at least 1.5%” and “at least 10%”, but neither clarifies if the percentages are intended to be by weight, mass, volume, some combination thereof, or something else altogether.  Therefore the metes and bounds of the limitations are unclear, making the claims as a whole unclear.

Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 37 recites the broad recitation “a liquid chromatography method”, and the claim also recites “including preparative TLC or preparative HPLC” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-28, 31-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths (US 2013/0309719 A1; of record) in view of Coragliotti et al. (US 8,927,522 B2; of record) and as evidenced by Looten et al. (US 2015/0225322 A1; of record).
The instant claims are generally drawn to 
a process for producing fucoxanthin and/or polysaccharides comprising:
(a) cultivating microalgae using inducers;
(b) harvesting and drying the algal culture;
(c) air pressure milling;
(d) extracting the dry culture to produce extracts rich in fucoxanthin and/or polysaccharides; and
(e) separating the extraction mixture into a biomass fraction and a fucoxanthin rich oleoresin and/or polysaccharide-rich extract and optionally further purifying said fucoxanthin-rich oleoresin and/or polysaccharide-rich extract
Phaeodactylum sp., lsochrysis sp., (related to claim 25), wherein cultivating the microalgae is carried out using stress conditions selected form nitrogen or nitrate starvation, phosphorous starvation, light starvation, selecting specific light wavelengths, changing the light wavelengths during cultivation (from blue-green to green-red), adding H2O2, applying heat, using higher pH, adding chlorine ions, adding plant hormones, exposing the medium to ozone (related to claim 26), wherein harvesting the microalgae is carried out by separating the microalgae from the aqueous mixture by centrifugation followed by drying (related to claim 27), wherein the algal culture is dried by at least one method selected from spray drying, vacuum drying, or refractory window belt drying (related to claim 28), wherein the supernatant obtained by centrifugation and optionally re-centrifugation of the harvested biomass is used for purification of secreted polysaccharides (related to claim 31), wherein fucoxanthin is separated from the proteins by extraction using at least one organic solvent and/or supercritical fluid (SCF) liquid CO2 (related to claim 32), wherein the at least one organic solvent used for extraction is selected from ethanol, isopropyl alcohol, and acetone (related to claim 33) which affords a product containing at least 1.5% fucoxanthin in the dry biomass and at least 10% fucoxanthin in the extract (related to claim 34), and wherein prior to or after the SCF extraction, the dried biomass is treated using enzymes such as proteases and/or extracted with hot water and/or by hot steam and/or treated by washing with buffer solution and/or treated to denature the proteins that are bound to the fucoxanthin (related to claim 36).
Griffiths discloses an improved process for the production of fucoxanthin and polysaccharides from microalgae (see, for example, the title, abstract, the summary, 
Griffiths further teaches additional purification of said fucoxanthin-rich oleoresin and/or polysaccharide-rich extract (see, for example, [0207]), that the algal culture is selected from Phaeodactylum tricomutum (i.e. a Phaeodactylum sp.; see, for example, [0177]), lsochrysis galbana (i.e. an lsochrysis sp.; see, for example, [0177]; related to claim 25), and others, that the cultivation of the microalgae can be carried out using conditions such as limiting nutrients such as nitrogen and phosphorous (see, for example, [0183]; related to claim 26), light starvation and selecting specific light wavelengths (see, for example, [0188]; related to claim 26), regulating temperature (i.e. applying heat; see, for example, [0182]; related to claim 26), adjusting the pH (i.e. using higher pH; see, for example, [0182]; related to claim 26), adding chlorides (i.e. chlorine ions; see, for example, [0181]; related to claim 26), etc.

Griffiths does not specifically disclose air pressure milling to crack the cell walls of the algae.
Coragliotti et al. discloses methods of harvesting polysaccharides (see, for example, the title, abstract, and the whole document), astaxanthin (i.e. a xanthophyll like fucoxanthin; see, for example, column 4 lines 55-67), as well as other carotenoids from microalgae (see, for example, the title, abstract, and throughout), including the step of using a jet air mill to process dried cells of microalgae (i.e. air pressure milling; see, for example, column 20 lines 18-21, Example 5 at column 40, and the whole document).  Coragliotti et al. further teaches that the disruption of the cell walls of microalgae increases the amount of solvent accessible compounds, such as polysaccharides (see, for example, column 20 lines 30-36).
Looten et al. evidences that polar solvents, including the ethanol of Griffiths, are used to extract microalgae cell lysate to produce a fraction that is enriched in oleoresins 
It would have been obvious to one of ordinary skill in the art at the time of filing to have used air pressure milling in the process of Griffiths.
One of ordinary skill would have been motivated to use the jet milling process of Coragliotti et al. because it is well known, and reiterated by Coragliotti et al., that the disruption of the cell walls of microalgae increases the amount of solvent accessible polysaccharides available for extraction.  One of ordinary skill would have applied the jet milling step of Coragliotti et al. to the method of Griffiths, and would have done so with a reasonable expectation of success in making an improved method of extracting fucoxanthin and polysaccharides from microalgae.
With respect to the percentages in the instant claims, the prior art discloses ranges which encompass said claimed ranges, thus making then obvious.  Further, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages; Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Griffiths (US 2013/0309719 A1; of record) in view of Coragliotti et al. (US 8,927,522 B2; of record) and as evidenced by Looten et al. (US 2015/0225322 A1; of record) as applied s 24-28, 31-34 and 36 above, and further in view of Hohl (CA 2057760 C; of record).
The instant claim is generally drawn to 
a process for producing fucoxanthin and/or polysaccharides comprising:
(a) cultivating microalgae using inducers;
(b) harvesting and drying the algal culture;
(c) air pressure milling;
(d) extracting the dry culture to produce extracts rich in fucoxanthin and/or polysaccharides; and
(e) separating the extraction mixture into a biomass fraction and a fucoxanthin rich oleoresin and/or polysaccharide-rich extract and optionally further purifying said fucoxanthin-rich oleoresin and/or polysaccharide-rich extract
wherein the drying process is performed with addition of powdering agent or anti-caking agent such as talc (related to claim 29).
Griffiths, Coragliotti et al., and Looten et al. disclose as above, but do not specifically teach the additional powdering agent.
Hohl discloses a drying process for processed biomass with the addition of powdering agent or anti-caking agent (see, for example, the abstract and the whole document) such as talc (talc; page 3, second paragraph) to provide benefits including providing particles that are free-flowing, are not prone to dust development/buildup, and have good bioavailability (i.e. improved extraction; see, for example, pg. 3 third paragraph, and pg. 4 first paragraph).

One of ordinary skill would have added talc to provide an intermediate product with improved properties such as free-flowing particles that are not prone to dust and have good bioavailability with improved extraction, and would have done so with a reasonable expectation of success in making an improved process.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Griffiths (US 2013/0309719 A1; of record) in view of Coragliotti et al. (US 8,927,522 B2; of record) and as evidenced by Looten et al. (US 2015/0225322 A1; of record) as applied to claims 24-28, 31-34 and 36 above, and further in view of Czartoski et al. (US 2011/0086386 A1; of record) and Jae (KR101413874 B1; of record; machine translation attached and used for the discussion below).
The instant claim is generally drawn to 
a process for producing fucoxanthin and/or polysaccharides comprising:
(a) cultivating microalgae using inducers;
(b) harvesting and drying the algal culture;
(c) air pressure milling;
(d) extracting the dry culture to produce extracts rich in fucoxanthin and/or polysaccharides; and

wherein the harvested biomass is concentrated into a solid, washed with water in order to reduce salinity to afford a product containing 10-45% solids (related to claim 30).
Griffiths, Coragliotti et al., and Looten et al. disclose as above, but do not specifically teach the washing with water to reduce salinity and optionally re-centrifuged to afford a product containing 10-45% solids.
Czartoski et al. discloses the harvesting of an algal biomass which is concentrated into a solid (see, for example, [0058] and the whole document) to afford a product containing up to 40% solids (see, for example, [0066]).
Jae discloses processes of harvesting microalgal biomass for fucoxanthin (see, for example, line 11 on pg. 1 and the whole document) from species such as Phaeodactylum sp. and lsochrysis sp. (see, for example, pg. 4 last paragraph) wherein the biomass is washed with water to remove salt (i.e. washing the precipitated biomass with water to reduce salinity; see, for example, [0044]) to remove impurities and sediment and provide as much concentration as possible of the microalgal precipitates (see, for example, [0052] and [0053]).
It would have been obvious to one of ordinary skill at the time of filing to modify the process of Griffiths to provide a harvested biomass which is concentrated into a solid to afford a product containing 10-45% solids which was washed with water to reduce salinity, sediment, and other salts to provide an optimally concentrated biomass.
.

Claim 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths (US 2013/0309719 A1; of record) in view of Coragliotti et al. (US 8,927,522 B2; of record) and as evidenced by Looten et al. (US 2015/0225322 A1; of record) as applied to claims 24-28, 31-34 and 36 above, and further in view of Bavington et al. (US 2015/0119355 A1).
The instant claims are generally drawn to 
a process for producing fucoxanthin and/or polysaccharides comprising:
(a) cultivating microalgae using inducers;
(b) harvesting and drying the algal culture;
(c) air pressure milling;
(d) extracting the dry culture to produce extracts rich in fucoxanthin and/or polysaccharides; and
(e) separating the extraction mixture into a biomass fraction and a fucoxanthin rich oleoresin and/or polysaccharide-rich extract and optionally further purifying said fucoxanthin-rich oleoresin and/or polysaccharide-rich extract



Griffiths, Coragliotti et al., and Looten et al. disclose as above, but do not specifically wherein the remaining pulp after the extraction is dissolved in hot water to enable purification of polysaccharides, or the filtration, ion-exchange chromatography, or a liquid chromatography method.
Bavington et al. discloses the process of obtaining polysaccharides from microalgal biomass (see, for example, the abstract and the whole document) including the step of treating a cell pellet after centrifugation with a hot water extraction for target polysaccharides (i.e. wherein remaining pulp after an extraction is dissolved in hot water to enable purification of polysaccharides; see, for example, [0147] and [0191]).  Bavington et al. teaches that these extracts are used in the treatment of a number of medical conditions (see, for example, [0151]).
Bavington et al. additionally discloses that polysaccharides are separated and purified by filtration (see, for example, [0139]) and ion-exchange chromatography (see, for example, [0143]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to dissolve the remaining pulp in the method of Griffiths in hot water to enable purification of polysaccharides, and to purify the polysaccharides by filtration and ion-exchange chromatography.
.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Griffiths (US 2013/0309719 A1; of record) in view of Coragliotti et al. (US 8,927,522 B2; of record) and as evidenced by Looten et al. (US 2015/0225322 A1; of record) as applied to claims 24-28, 31-34 and 36 above, and further in view of Reddy et al. (US 2015/0140619 A1; of record)
The instant claim is generally drawn to 
a process for producing fucoxanthin and/or polysaccharides comprising:
(a) cultivating microalgae using inducers;
(b) harvesting and drying the algal culture;
(c) air pressure milling;
(d) extracting the dry culture to produce extracts rich in fucoxanthin and/or polysaccharides; and
(e) separating the extraction mixture into a biomass fraction and a fucoxanthin rich oleoresin and/or polysaccharide-rich extract and optionally further purifying said fucoxanthin-rich oleoresin and/or polysaccharide-rich extract

Griffiths, Coragliotti et al., and Looten et al. disclose as above, and Griffiths further teaches the use of chromatography to purify and separate fucoxanthin (see, for example, [0100], [0136], [0150], and throughout the document), but do not specifically wherein the fucoxanthin-rich oleoresin is further refined and separated from the fatty acids by additional SCF sequences to afford purified fucoxanthin.
Reddy et al. discloses methods of harvesting high-value fucoxanthin from microalgae (see, for example, the abstract and the whole document) including separating and refining fucoxanthin-rich fractions (i.e. oleoresin) from fatty acids by supercritical fluid extraction as shown by separating biomass number 3 containing fucoxanthin enriched fraction, oleoresin, from biofuel oil number 4 containing fatty acids (i.e. wherein a fucoxanthin-rich oleoresin is further refined and separated from fatty acids by additional SCF sequences (see, for example, [0077] and Figure 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to use SCF methods in the method of Griffiths.
One of ordinary skill would have been motivated to use SCF methods in the method of Griffiths because Griffiths teaches that chromatography is a useful method to purify, in general, and Reddy et al. showcases the use of the well-known SCF technique to purify oleoresins comprising compounds such as fucoxanthin.  One of skill would have readily combined the methods of Griffiths and Reddy et al. to create an improved .

Conclusion
Claims 1-23 are cancelled.  Claims 39-42 are withdrawn.  Claims 24-38 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627